Citation Nr: 1135688	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to June 1954.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This case was remanded by the Board in August 2009 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Pursuant to the Board's August 2009 remand, the Veteran was accorded a June 2010 VA examination in conjunction with the claim on appeal.  However, the Board finds that the June 2010 VA examination not adequate.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2010).  

The record reflects that subsequent to the June 2010 VA examination, VA and private medical records pertinent to the Veteran's claim have been obtained and associated with the claims file.  As these more recently procured medical records that could potentially change the objective findings made by the June 2010 VA examiner were not considered by the examiner, the Board concludes that a new medical opinion must be obtained to ascertain the etiology of the Veteran's current back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).   The Veteran's representative has expressly requested that the appeal be remanded for further medical evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain an additional VA medical opinion by the VA examiner who conducted the June 2010 VA examination, if available; or by another physician with the appropriate expertise, if the June 2010 VA examiner is not available.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.

Following a complete review of the service and post service medical records, the examiner must identify any back disorder found, and for each identified back disorder the examiner must provide an opinion as to whether it was caused or aggravated by the Veteran's military service.  The examiner must specifically comment as to whether the Veteran's currently diagnosed back disorder is related to the inservice back injury in 1954.

A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case addressing all evidence received since the May 2011 supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


